DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed July 21, 2021.  Claim 1 has been amended.  With the below Examiner’s Amendment, claims 1 and 3-13 are currently pending and are allowable.

This application claims priority to U.S. Provisional Application No. 62/437886, filed December 22, 2016.

Withdrawal of Rejections:

	The rejection of claims 1 and 3-13 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manikan et al, as evidenced by DNA Data Bank of Japan (DDBJ), is withdrawn.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Tiffany B. Thomas on July 27, 2021.

Claims 1 and 6 have been amended as follows: 

1. 	(Currently Amended) 	A culture comprising 
(a) a lipid-producing eukaryotic microorganism with an 18S sequence, wherein the 18S sequence has
(b) a heterotrophic medium that results in the lipid-producing eukaryotic microorganism having a simple lipid profile comprising long chain fatty acids (LCFAs), wherein the simple lipid profile comprises triglycerides and wherein greater than 95% of the triglycerides are comprised of myristic acid (C14:0), palmitic acid (C16:0), docosapentaenoic acid n-6 (C22:5n-6, DPAn6), and docosahexaenoic acid (C22:6n-3, DHA).

6. 	(Original) 	The culture of claim 1, wherein the heterotrophic medium results in production of at least 20% protein ina wholemicroorganism biomass.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as currently claimed.  The closest prior art of record is Manikan et al.
Manikan et al. teach a culture comprising: a) Schizochytrium sp. SW1, which is a lipid-producing eukaryotic microorganism with an 18S sequence, wherein the 18S sequence has 99.4% identity to instant SEQ ID NO: 1 (Abs.; DDBJ sequence of Schizochytrium sp. SW1); and b) production medium containing sea salt, glucose, yeast extract, and monosodium glutamate (MSG), which includes a carbon source and a nitrogen source, and thus, is a heterotrophic medium (see Spec., p. 10, Line 12-13), that provides the result of Schizochytrium sp. SW1 having a lipid profile comprising long chain fatty acids (LCFAs), including specifically DHA (Abs.; p. 275, Material and Methods, Organisms and Culture Conditions, Para. 1; Fig. 1; Table 1).  
However, Manikan et al. do not teach a lipid-producing eukaryotic microorganism with an 18S sequence, wherein the 18S sequence has 100% identity to instant SEQ ID NO: 1.  This limitation, when taken in conjunction with the whole of the claimed culture, is not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1 and 3-13 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653